Case 1:20-cv-00231-DKW-RT Document 143 Filed 08/31/20 Page 1 of 4                       PageID #: 2846




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAI‘I


   STEPHEN ROBERT NEALE                              Case No. 20-cv-00231-DKW-RT
   YOUNG,

                   Plaintiff,                        ORDER DENYING PLAINTIFF’S
                                                     MOTION FOR
          v.                                         RECONSIDERATION 1

   UNIVERSITY OF HAWAI‘I, et al.,

                   Defendants.



        On August 11, 2020, the Court entered an interlocutory order dismissing the

  Complaint with leave to amend, observing, among other things, that the Complaint

  failed to comply with Federal Rule of Civil Procedure 8(a) (“August 11, 2020

  Order”). Dkt. No. 133. Sixteen days later, on August 27, 2020, Plaintiff filed an

  “Ex Parte Motion and Memorandum Reconsideration of ECF No. 133 Under

  Fed.R.Civ.P. 60 and, alternatively, Permission to Appeal” (“motion for

  reconsideration”), in which Plaintiff argues that the August 11, 2020 Order should

  be vacated, pursuant to Federal Rule of Civil Procedure 60(b), or, alternatively, he

  should be granted permission to appeal the August 11, 2020 Order. Dkt. No. 140.

  For the reasons set forth below, the motion for reconsideration is DENIED.


  1Pursuant   to Local Rule 7.1(d), the Court decides the instant motion without a hearing.
Case 1:20-cv-00231-DKW-RT Document 143 Filed 08/31/20 Page 2 of 4                      PageID #: 2847




          As an initial matter, Plaintiff cites an inapplicable rule for the relief he seeks.

  As the Ninth Circuit Court of Appeals has explained, when seeking reconsideration

  of an interlocutory order, such as the August 11, 2020 Order, 2 “[a] district court’s

  power to rescind, reconsider, or modify an interlocutory order is derived from the

  common law, not from the Federal Rules of Civil Procedure.” City of Los

  Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 886 (9th Cir.

  2001). Thus, a district court “possesses the inherent procedural power to

  reconsider, rescind, or modify an interlocutory order for cause seen by it to be

  sufficient.” Id. at 885 (emphasis omitted). In this District, “cause” may include

  (1) discovery of new material facts not previously available, (2) an intervening

  change in law, or (3) manifest error of law or fact. See Local Rule 60.1 (setting

  forth the three grounds upon which a motion for reconsideration of an interlocutory

  order may be brought).

          Liberally construing the pro se motion for reconsideration, Plaintiff appears

  to believe that the Court committed a manifest error of law or fact in dismissing the

  Complaint with leave to amend. Specifically, Plaintiff contends that the Court




  2See,e.g., Fisk v. Wilson, 2020 WL 777301 at *1 fn.3 (C.D. Cal. Feb. 8, 2020) (order granting
  motion to dismiss is interlocutory where it grants leave to amend and does not end the litigation).
                                                   2
Case 1:20-cv-00231-DKW-RT Document 143 Filed 08/31/20 Page 3 of 4                     PageID #: 2848




  “did not consider the fact” that he attached a complaint from a different case to the

  Complaint in this case. Dkt. No. 140 at 7-8. 3

         Plaintiff, however, is very much mistaken in believing that the Court did not

  consider the above-mentioned issue. Rather, in the August 11, 2020 Order, the

  Court did consider that a complaint from a different case was attached to the

  Complaint in this case and that Plaintiff had adopted large swathes of the other

  complaint here. In fact, that practice was one of the reasons for dismissing the

  Complaint in this case because, for most claims, Plaintiff had simply failed to

  allege any facts in this case’s Complaint. As the Court explained in the August

  11, 2020 Order, that practice is not permitted. Instead, the operative complaint in

  this case must contain all of the allegations supporting the claims in this case.

  Dkt. No. 133 at 8-9, 12. Accordingly, because Plaintiff has not pointed to any

  error in the August 11, 2020 Order, let alone a manifest one, the motion for

  reconsideration is DENIED in that respect.

         As for Plaintiff’s alternative request, for permission to appeal, that too is

  DENIED. As Plaintiff acknowledges, such a request requires a controlling



  3However    liberally the motion for reconsideration may be construed, it certainly does not rely
  upon new facts or an intervening change in the law. As such, the motion is also untimely under
  Local Rule 60.1, which requires motions for reconsideration based upon a manifest error of law
  or fact to be filed within 14 days of the order being challenged. Here, the motion for
  reconsideration was filed 16 days after issuance of the August 11, 2020 Order.
                                                  3
Case 1:20-cv-00231-DKW-RT Document 143 Filed 08/31/20 Page 4 of 4                PageID #: 2849




  question of law as to which a substantial ground for difference of opinion exists

  and that would materially advance the termination of this case. See Dkt. No. 140

  at 8; 28 U.S.C. § 1292(b). No such matter is raised by Plaintiff’s attempt to

  appeal the August 11, 2020 Order, particularly given that Plaintiff has been

  provided leave to amend his deficient Complaint. See Couch v. Telescope Inc.,

  611 F.3d 629, 633 (9th Cir. 2010) (explaining that “[a] party’s strong disagreement

  with the Court’s ruling is not sufficient for there to be a substantial ground for

  difference[,]” and noting that not a “single case” had been cited in conflict with the

  district court’s decision). Similarly, here, Plaintiff does not cite one case in

  conflict with this Court’s decision to dismiss the Complaint or even in support of

  his position. See Dkt. No. 140 at 8.

         For these reasons, the motion for reconsideration, Dkt. No. 140, is DENIED.

         IT IS SO ORDERED.

         Dated: August 31, 2020 at Honolulu, Hawai‘i.




  Steven Robert Neale Young v. University of Hawaii, et al; Civil No. 20-00231 DKW-RT;
  ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

                                               4
